DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendments to the specification, filed 03/08/21, have been entered.

Claim Objections
Claim 13 is objected to because of the following informalities and should be amended as follows in order to keep claim terminology consistent throughout and clarify the functional language: 
“13. (Currently amended) The expandable interbody device of claim 12, wherein [[the]] at least two first racks and at least two second [[plurality of]] racks [[that]] are operationally connected to the plurality of gears on the first side of the support structure and at least two first racks and at least two second racks [[that]] are operationally connected to the plurality of gears on the second side of the support structure, and wherein the at least two first racks and the at least two second racks on the first side of the support structure move more than the at least two first racks and the at least two second racks on the second side of the support structure when the plurality of gears are rotated in the opening direction such that the expandable interbody device is configured to asymmetrically expand.” Appropriate correction is required. 
33 is objected to because of the following informalities: In Line 2, the first instance of the word “gear” should be replaced with the word --support structure-- and the word “an” should be replaced with the word --the--. Appropriate correction is required.
Claim 36 is objected to because of the following informalities: In Line 1, the word “the” at the beginning of the claim should be capitalized. In Line 7, the comma at the end of the claim should be replaced with a period. Appropriate correction is required.
Claim 38 is objected to because of the following informalities: In Line 6, the word “connect” should be replaced with the word --connected--. In Line 7, the word “an” should be replaced with the word --the--. Appropriate correction is required.
Claim 39 is objected to because of the following informalities: In Line 2, the word --the-- should be added before the word “top”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 33-34, 36 & 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over McManus et al. (WIPO Pub No. WO 2009/064787) in view of McLaughlin et al. (US PG Pub No. 2011/0251692).
Regarding Claim 31, McManus et al. discloses an expandable interbody device (10, Figs. 1A-1C, Paragraphs [0040-0051]) comprising: a support structure (locking plate 40) having a top side (upper side of 40 as seen in Fig. 1A) and a bottom side (lower side of 40 as seen in Fig. 1A) and defining a first chamber (central aperture through 40) that extends through the support structure; a top plate (upper endplate 20) positioned on the top side of the support structure (Fig. 1B); a bottom plate (lower endplate 30) positioned on the bottom side of the support structure (Fig. 1B); and a first gear (54a of mechanism 50, Paragraphs [0045-0051]) rotatably connected to the support structure (Paragraph [0044]), wherein the first gear is rotatable relative to the support structure (Paragraphs [0044, 0048-0049]); wherein the top plate, the bottom plate and the first gear are operationally coupled together such that rotating the first gear in an opening direction increases a gap between the top plate and the bottom plate (Paragraphs [0046-0051]).
McManus et al. does not disclose wherein the top plate defines a second chamber that extends through the top plate, wherein the bottom plate defines a third chamber that extends through the bottom plate, wherein the first, second and third chambers are substantially aligned along the expandable interbody device, and wherein the first, second and third chambers collectively define a contiguous area configured to receive bone graft material to provide bony fusion between adjacent vertebra through the expandable interbody device.
McLaughlin et al. discloses an expandable interbody device (300, Figs. 14-17, Paragraphs [0055-0069 & 0072]) comprising a top plate (310, Fig. 14), a bottom plate (352, Fig. 14), a support member (304, Fig. 14), and a gear (306, Fig. 14) rotatably 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the interbody device of McManus et al. with a centrally located aperture formed through the top and bottom plates and the central gear thus defining a central through hole formed completely through the device as taught by McLaughlin et al. in order to allow the device to be packed with bone graft or other materials for encouraging bone growth, blood vessel growth or growth of other tissue through the device  and thus promote osteointegration after implantation.
Regarding Claims 33-34, the combination of McManus et al. and McLaughlin et al. discloses the claimed invention as stated above in claim 31, and McManus et al. further discloses a rod (54c, Fig. 1A, Paragraphs [0046-0051]) operationally coupled to the gear, wherein moving the gear in an opening direction adjusts a relative orientation of the rod so that the rod pushes the top plate and bottom plate away from each other (Paragraphs [0046-0051]); and an abutment (54b, Fig. 1A) selectively movable by rotation of the first gear (Paragraph [0046], wherein the abutment is adapted to adjust the relative orientation of the rod so that the rod pushes the top plate and bottom plate away from each other (Paragraph [0046-0051]).
Regarding Claim 36, the combination of McManus et al. and McLaughlin et al. discloses the claimed invention as stated above in claim 31, and McManus et al. further discloses a second gear (52a of mechanism 50, Paragraphs [0045-0054]) rotatably connected to the support structure (Paragraph [0044]), wherein the second gear is rotatable relative to the support structure (Paragraphs [0044, 0048-0049]); wherein the top plate, the bottom plate and the second gear are operationally coupled together such that rotating the second gear in an opening direction increases a gap between the top plate and the bottom plate (Paragraphs [0046-0051]), wherein the first chamber is positioned between the first and second gears (centrally located aperture formed through top plate 20 along center of the device as taught by McLaughlin).
Regarding Claim 41, the combination of McManus et al. and McLaughlin et al. discloses the claimed invention as stated above in claim 31, and McManus et al. further discloses a window that extends through the support structure (non-enclosed left-hand aperture through 40 as seen in Fig. 1A) capable of allowing graft material to pass .

Allowable Subject Matter
Claims 1-16 & 18-19 are allowed. 
Claims 35 & 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments to the specification, filed 03/08/21, have been entered and overcome the objections to the drawings. 
Applicant’s amendments, filed 03/08/21, have overcome the objections to claims 1, 5-7, 9, 12-16, 19 & 31. 
Applicant’s arguments, filed 03/08/21, with respect to claim 31 have been fully considered but are moot in view of the new grounds of rejection based on the newly amended claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/JESSICA WEISS/           Primary Examiner, Art Unit 3775